DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1 and 4-21 are pending and are examined. Claims 2 and 3 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 

Regarding Claim 1, “first photodetection means”. The specification discloses The forward scattered light passes the glass slide, and continues towards another photo diode, which is placed at an angle slightly off 0° such as 5° to avoid direct incident beam. See page 18 in section 1, lines 19-20. Fig. 9, PD photo detector. The examiner interprets “first photodetection means” as a photodetector to measure forward scattered light and corresponding equivalents. 
Regarding Claim 1, “second photodetection means.” The specification discloses The directly backscattered light goes back and is reflected by the beam splitter downwards (as indicated in the figure) and then collected by a photo diode. See page 18 in section 1, lines 16-18. Fig. 9, PD photo detector. The examiner interprets the “second photodetection means” as a photodetector to measure back scattered light and corresponding equivalents. 
Regarding Claim 1, “means for establishing the size of bio particles.” The specification discloses The angular distribution of the scattered wave is affected by the particle size very sensitively, which provides means of evaluating particle size based on light scattering. See page 15, lines 13-15 The examiner interprets “means for establishing the size of bio particles” as  calculating the distribution of the scattered waves from the scattered light such as the forward scattered light and the back scattered light and corresponding equivalent calculations for measuring particle size. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 6, 7, 8, 9, 10, 12, 13, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo (US Pub 2017/0227466; previously cited).

Regarding Claim 1, Lo teaches an optical bio particle detection analyzer comprising a UV light source for generating a beam of light ([0034] As shown in the example of FIG. 1A, the optical system of the imaging flow cytometry system 100); 
wherein said light source is selected to detect bio particles within the size range of 20-200nm (Methods, systems, and devices are disclosed for imaging particles and/or cells using flow cytometry.  See Abstract. [0042]. For example, if the fluorescently labeled protein is a membrane protein, then the contour of the image gives rise to the cell shape and size. [0047] For example, the physical characteristic of the particles in the determined image data can include a size of the particle (e.g., in at least two dimensions), a spatial feature or geometry of the particle (e.g., in at least two dimensions), a location and/or concentration of internal features or structures of the particle (e.g., in at least two dimensions), e.g., such as cellular organelles like the nucleus, mitochondria, or a parasitic substance (e.g., virus, toxin, or other non-native substance) in a cell. The examiner notes cells, as particles, are µm in diameter, a nucleus would be approximately 1-15 microns depending on the cell type or other factors etc., a virus would be approximately 20-250 nm. Therefore, Lo teaches that the device would be capable of detecting bio particles within the size range of 20-200 nm and a virus would be one example.)  
a transparent sample holder positioned in the path of said beam of light and adapted to support a sample that may contain bio particles sought to be detected exposed to said beam of light ([0034]  the optical path of reflected light from the illumination area of the microfluidic device 101); 
optical components for generating forward scattering light passing through said sample holder and for generating backscattering light after the sample is exposed to said beam of light ([0034] The optical system of the imaging flow cytometry system 100 is configured to such that the spatial filter 111 is arranged in the optical path of reflected light from the illumination area of the microfluidic device 101 to receive the emitted and/or scattered light (e.g., fluorescence emission and backscattering light) from the sample and to encode the received light based on the pattern of openings of the spatial filter 111. In some implementations, for example, the optical system can include an objective lens 117 configured in the optical path to receive the reflected light from the illumination area of the microfluidic device 101 to focus the reflected light onto the spatial filter 111. The encoded light is passed from the spatial filter 111 to a second DM 112A, which directs the encoded light in one or more optical paths toward a PMT or multiple individual PMTs in a wide-field fluorescence microscope configuration.); 
first photodetection means for detecting said forward scattering light (a first PMT 114A is arranged in a first optical path to receive the fluorescence emission of the particles flowing in the fluidic channel,)
second photodetection means for detecting said backscattering light (and a second PMT 114B arranged in a second optical path to receive the backscattering signal of the particles flowing in the fluidic channel.); and 
means for establishing the size of bio particles by comparing said forward scattering and backscattering lights ([0044] the spatial filter is designed in such a manner that, at the image plane, the fluorescence from different parts of the particle (e.g., cell) will pass different slits at different times. As a result, the waveform of the fluorescent signal from the PMT includes a sequence of patterns separated in time domain, and each section of the signal in the time domain corresponds to the fluorescent (emission and/or scattering (Examiner notes this would include forward scattering and backscattering lights) signal generated by each particular regime of the cell (or particle). After the light intensity profile over each slit is received, the cell image of the entire cell can be constructed by splicing all the profile together. [0047]  the physical characteristic of the particles in the determined image data can include a size of the particle (e.g., in at least two dimensions), a spatial feature or geometry of the particle (e.g., in at least two dimensions), a location and/or concentration of internal features or structures of the particle (e.g., in at least two dimensions), e.g., such as cellular organelles like the nucleus, mitochondria, or a parasitic substance (e.g., virus, toxin, or other non-native substance) in a cell.).  

Regarding Claim 4, Lo teaches the optical bio particle detection analyzer defined in claim 2, wherein said light source uses fluorescence to detect nm and µm sized particles from amino acid molecules in particles such as tryptophan (Examiner notes detection of tryptophan using fluorescence would depend on fluorescently-labeled antibodies and not necessarily the light source. Methods, systems, and devices are disclosed for imaging particles and/or cells using flow cytometry. See Abstract. [0042]. For example, if the fluorescently labeled protein is a membrane protein, then the contour of the image gives rise to the cell shape and size. [0047] For example, the physical characteristic of the particles in the determined image data can include a size of the particle (e.g., in at least two dimensions), a spatial feature or geometry of the particle (e.g., in at least two dimensions), a location and/or concentration of internal features or structures of the particle (e.g., in at least two dimensions), e.g., such as cellular organelles like the nucleus, mitochondria, or a parasitic substance (e.g., virus, toxin, or other non-native substance) in a cell. Cells, as particles, are µm in diameter).    

Regarding Claim 5, Lo teaches the optical bio particle detection analyzer defined in claim 1, wherein said light source uses ultraviolet (UV) light within the range of 200-300nm from LEDs (Light Emitting 23ALFRO.P025UTIL Diodes), like AIN, laser diodes and/or HIGH POWERglass or YAG with harmonic generation laser beams from solid state lasers to detect nano and micro particles from light emitted or scattered (For example, the light source 116 can include a laser, e.g., a semiconductor laser diode, or a Hg-arc lamp, among other light sources.).  

Regarding Claim 6, Lo teaches the optical bio particle detection analyzer defined in claim 1, wherein said light source is selected to detect Tryptophan fluorescence as a bio marker from a sample from a human person or animal to detect presence of viruses and/or bacteria from saliva, spit, blood, or breath from lung applied to said sample holder (Examiner notes detection of tryptophan using fluorescence would depend on fluorescently-labeled antibodies and not necessarily the light source. Methods, systems, and devices are disclosed for imaging particles and/or cells using flow cytometry. See Abstract. [0042] For example, if the fluorescently labeled protein is a membrane protein, then the contour of the image gives rise to the cell shape and size. [0047] For example, the physical characteristic of the particles in the determined image data can include a size of the particle (e.g., in at least two dimensions), a spatial feature or geometry of the particle (e.g., in at least two dimensions), a location and/or concentration of internal features or structures of the particle (e.g., in at least two dimensions), e.g., such as cellular organelles like the nucleus, mitochondria, or a parasitic substance (e.g., virus, toxin, or other non-native substance) in a cell. Cells, as particles, are µm in diameter).      

Regarding Claim 7, Lo teaches the optical bio particle detection analyzer defined in claim 1, wherein said means for establishing uses a forward to back scattering ratio to detect nano and micro particles ([0034] in FIG. 1A, a first PMT 114A is arranged in a first optical path to receive the fluorescence emission of the particles flowing in the fluidic channel, and a second PMT 114B arranged in a second optical path to receive the backscattering signal of the particles flowing in the fluidic channel. For example, the optical system of the imaging flow cytometry system 100 can include an emission filter 113 and a first lens 115A in the first optical path to filter and focus the encoded fluorescent light into the PMT 114A, and a second lens 115B in the second optical path to focus the encoded backscatter light into the PMT 114B.).  

Regarding Claim 8, Lo teaches the optical bio particle detection analyzer defined in claim 1, wherein said light source is selected to detect bio particles within the nm and µm size range uses angular pattern of elastic light scattering to detect nano and micro particles (Examiner notes “uses angular pattern of elastic light scattering” limitation is directed to intended use. an optical light source emitter (For example, the light source 116 can include a laser, e.g., a semiconductor laser diode, or a Hg-arc lamp, among other light sources.) 

Regarding Claim 9, Lo teaches the optical bio particle detection analyzer defined in claim 1, wherein said light source is selected to detect 20nm spikes on bio particles within the nm and µm size range to detect viruses, such as coronaviruses including the coronavirus SARS-CoV-2 ([0034] For example, the light source 116 can include a laser, e.g., a semiconductor laser diode, or a Hg-arc lamp, among other light sources.).  

Regarding Claim 10, Lo teaches the optical bio particle detection analyzer defined in claim 1, wherein said light source is selected to use fluorescence to detect viruses, such as coronaviruses including the coronavirus SARS-CoV-2 from tryptophan and other molecules in a virus structure and makeup of proteins and lipids (Examiner notes detection of tryptophan using fluorescence would depend on fluorescently-labeled antibodies and not necessarily the light source. Methods, systems, and devices are disclosed for imaging particles and/or cells using flow cytometry. See Abstract. [0042]. For example, if the fluorescently labeled protein is a membrane protein, then the contour of the image gives rise to the cell shape and size. [0047] For example, the physical characteristic of the particles in the determined image data can include a size of the particle (e.g., in at least two dimensions), a spatial feature or geometry of the particle (e.g., in at least two dimensions), a location and/or concentration of internal features or structures of the particle (e.g., in at least two dimensions), e.g., such as cellular organelles like the nucleus, mitochondria, or a parasitic substance (e.g., virus, toxin, or other non-native substance) in a cell. Cells, as particles, are µm in diameter).      

Regarding Claim 12, Lo teaches the optical bio particle detection analyzer defined in claim 1, wherein said light source provides visible light from 300 nm to LEDs 600nm to detect molecules including collagen, NADH, flavins molecules in cells (Examiner notes detection of tryptophan using fluorescence would depend on fluorescently-labeled antibodies and not necessarily the light source. Methods, systems, and devices are disclosed for imaging particles and/or cells using flow cytometry. See Abstract. [0042]. For example, if the fluorescently labeled protein is a membrane protein, then the contour of the image gives rise to the cell shape and size. [0047] For example, the physical characteristic of the particles in the determined image data can include a size of the particle (e.g., in at least two dimensions), a spatial feature or geometry of the particle (e.g., in at least two dimensions), a location and/or concentration of internal features or structures of the particle (e.g., in at least two dimensions), e.g., such as cellular organelles like the nucleus, mitochondria, or a parasitic substance (e.g., virus, toxin, or other non-native substance) in a cell. Cells, as particles, are µm in diameter).   

Regarding Claim 13, Lo teaches the optical bio particle detection analyzer defined in claim 1, wherein said photo detectors are selected to use fluorescence from tryptophan in a spike of a virus as a fingerprint with excitation at 230nm to 300nm to detect emission in the range of 320nm to 340nm from tryptophan as a key marker (Examiner notes detection of tryptophan using fluorescence would depend on fluorescently-labeled antibodies and not necessarily the light source. Methods, systems, and devices are disclosed for imaging particles and/or cells using flow cytometry. See Abstract. [0042]. For example, if the fluorescently labeled protein is a membrane protein, then the contour of the image gives rise to the cell shape and size. [0047] For example, the physical characteristic of the particles in the determined image data can include a size of the particle (e.g., in at least two dimensions), a spatial feature or geometry of the particle (e.g., in at least two dimensions), a location and/or concentration of internal features or structures of the particle (e.g., in at least two dimensions), e.g., such as cellular organelles like the nucleus, mitochondria, or a parasitic substance (e.g., virus, toxin, or other non-native substance) in a cell. Cells, as particles, are µm in diameter. [0038] PMT detectors).      

	Regarding Claim 16, Lo teaches a method of detecting optical bio particles comprising the steps of generating a UV beam of light ([0034] As shown in the example of FIG. 1A, the optical system of the imaging flow cytometry system 100);
positioning a transparent sample holder in the path of said beam of light and adapted to support a sample that may contain bio particles sought to be detected ([0034] the optical path of reflected light from the illumination area of the microfluidic device 101. For example, the light source 116 can include a laser, e.g., a semiconductor laser diode, or a Hg-arc lamp, among other light sources.); 
exposing bio particles on said transparent sample holder to said beam of light [see [0034]); using optical components generating forward scattering light passing through said sample holder and generating backscattering light when the 25ALFRO.P025UTIL sample is exposed to said beam of light ([0034] The optical system of the imaging flow cytometry system 100 is configured to such that the spatial filter 111 is arranged in the optical path of reflected light from the illumination area of the microfluidic device 101 to receive the emitted and/or scattered light (e.g., fluorescence emission and backscattering light) from the sample and to encode the received light based on the pattern of openings of the spatial filter 111. In some implementations, for example, the optical system can include an objective lens 117 configured in the optical path to receive the reflected light from the illumination area of the microfluidic device 101 to focus the reflected light onto the spatial filter 111. The encoded light is passed from the spatial filter 111 to a second DM 112A, which directs the encoded light in one or more optical paths toward a PMT or multiple individual PMTs in a wide-field fluorescence microscope configuration.); 
detecting said forward scattering light (a first PMT 114A is arranged in a first optical path to receive the fluorescence emission of the particles flowing in the fluidic channel); 
detecting said backscattering light (and a second PMT 114B arranged in a second optical path to receive the backscattering signal of the particles flowing in the fluidic channel.); and 
establishing the size of bio particles by comparing said forward scattering and backscattering lights ([0044] the spatial filter is designed in such a manner that, at the image plane, the fluorescence from different parts of the particle (e.g., cell) will pass different slits at different times. As a result, the waveform of the fluorescent signal from the PMT includes a sequence of patterns separated in time domain, and each section of the signal in the time domain corresponds to the fluorescent (emission and/or scattering (Examiner notes this would include forward scattering and backscattering lights) signal generated by each particular regime of the cell (or particle). After the light intensity profile over each slit is received, the cell image of the entire cell can be constructed by splicing all the profile together. [0047]  the physical characteristic of the particles in the determined image data can include a size of the particle (e.g., in at least two dimensions), a spatial feature or geometry of the particle (e.g., in at least two dimensions), a location and/or concentration of internal features or structures of the particle (e.g., in at least two dimensions), e.g., such as cellular organelles like the nucleus, mitochondria, or a parasitic substance (e.g., virus, toxin, or other non-native substance) in a cell.).    

Regarding Claim 17, Lo teaches the method of detecting optical bio particles as defined in claim 16, wherein said forward scattering and backscattering light assume different angles of propagation and the particle size of the bio particles is determined by measuring a ratio of the angles of the forward and backscattering lights relative to the direction of propagation of said beam of light ([0036] The spatial filter 111 forms a mask that includes a pattern of openings arranged to optically align with respect to the microfluidic channel. The pattern of openings encodes a waveform based on the probe light transmitted through the microfluidic channel and the pattern design of the spatial filter 111, from which the waveform can be decoded using data processing techniques of the present technology to (i) optically detect of a physical characteristic (e.g., position, size, etc.) of a particle in the microfluidic channel and (ii) form an image of the particle including the physical characteristic. An example spatial filter design of the spatial filter 111 of the system 100 is shown on the right of the diagram of FIG. 1A.).  

Regarding Claim 18, Lo teaches the method of detecting optical bio particles as defined in claim 16, wherein the wavelength of said beam of light is selected to be within the range of 200-530 nm ([0081] The exemplary optical system used in the exemplary implementations used a 25 mW 488-nm single-mode fiber coupled laser (e.g., FTEC2, Blue Sky Research).  

Regarding Claim 19, Lo teaches the optical bio particle detection analyzer defined in claim 1, wherein at least one of said first and second photodetector means comprises a photodetector used to detect the bio particles that are uv sensitive for time delay imaging and spectral analyzers using selected optical filters or spectrometer to detect the bio particles (a first PMT 114A is arranged in a first optical path to receive the fluorescence emission of the particles flowing in the fluidic channel, and a second PMT 114B arranged in a second optical path to receive the backscattering signal of the particles flowing in the fluidic channel.).

Regarding Claim 20, Lo teaches the optical bio particle detection analyzer defined in claim 1 (see teachings of claim 1), wherein time resolved timing of the pulse from an emitted cloud can be resolved using remote time delay time T= 2 L/ c to measure the cloud region and extend at distance L away where c is the speed of light (the device and detectors in the device of Lo would be capable of time resolving.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US Pub 2017/0227466; previously cited), in view of Souza (US Pub 2010/0291537; preciously cited).

Regarding Claim 11, Lo teaches the optical bio particle detection analyzer defined in claim 1.
Lo is silent to wherein said light source is selected to combine both elastic light scattering and fluorescence to detect nm and µm sized particles including viruses, bacteria, and pollens.  
Souza teaches in the related art of detecting particles. [0051] Various aspects of the invention use a phage-nanoparticle assembly as a probe, that may or may not comprise targeting entities; with various detection devices and/or methods including, but not limited to instrumentation and detection schemes allowing elastic (angle dependent light scattering, ADLS), inelastic (Raman) scattering detection, surface enhanced Raman scattering (SERS); enhanced fluorescence detection. [0098] Briefly, when light encounters molecules in the air, the predominant mode of scattering is elastic scattering, called Rayleigh scattering. It is also possible for the incident photons to interact with the molecules in such a way that energy is either gained or lost so that the scattered photons are shifted in frequency. [0112] The combination of elastic and inelastic scattering provide great improvement in characterizing cells when compared to fluorescence assisted cell sorting (FACS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a light source to detect elastic scattering, as taught by Souza, in addition to a light source to detect fluorescence in the device of Lo, to enhance the ability to characterize the particle, as taught by Souza, in [0112].	

Regarding Claim 14, Lo teaches the optical bio particle detection analyzer defined in claim 1.
Lo is silent to wherein said light source comprises a lamp, such as Xe, with narrow band filters, AIN LEDs or laser diode, or Q- SWICHED Nd YAG / glasslaser ns /ps pulsed beam to generate SHG in KPD/BBO crystals to produce 200nm to 250 nm emission, and green laser pointers at about 530 nm to get emitters at about 270nm and LEDS from 250nm to 300nm for pumping the samples at 250 nm to 289nm to pump tryptophan and light scatter of nanometer particles of viruses.  
Souza teaches in the related art of measuring particles. [0144] Excitation of the phage-nanoparticle assemblies may be accomplished by using a variety of sources. For example, an excitation beam may be generated by an Nd:YAG laser at 532 nm wavelength, a Ti:sapphire laser at 365 nm wavelength or other laser source. Pulsed laser beams or continuous laser beams may be used. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted an Nd:YAG laser, as taught by Souza, for the light source in the device of Lo in order to allow for excitation of particle assemblies, as taught by Souza, in [0144].
	

Regarding Claim 21, Lo teaches the method of detecting optical bio particles as defined in claim 16.
Lo is silent to wherein Q SWITCHED NS/PS MODE LOCKED (LASER, Nd -YAG /GLASS LASER, Ti sapphire) with harmonic generators is used to create high power uv in the range 200 nm to 300nm - nominal at 280 nm with pulse energy > mJ to destroy and kill the virus in free space and on surfaces.
Souza teaches in the related art of measuring particles. [0144] Excitation of the phage-nanoparticle assemblies may be accomplished by using a variety of sources. For example, an excitation beam may be generated by an Nd:YAG laser at 532 nm wavelength, a Ti:sapphire laser at 365 nm wavelength or other laser source. Pulsed laser beams or continuous laser beams may be used. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted an Nd:YAG laser, as taught by Souza, for the light source in the device of Lo in order to allow for excitation of particle assemblies, as taught by Souza, in [0144].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lo (US Pub 2017/0227466), in view of Bradin (WO 2013/013229).

Regarding Claim 15, Lo teaches the optical bio particle detection analyzer defined in claim 1.
Lo is silent to wherein said optical components include a beam splitter between said light source, said sample holder being offset at an angle from a direction normal to a direction of propagation of said beam of light.  
Gabriel teaches in the related art of particle sensing.  there more than two laser light sources are used, additional focusing lenses, collimating lenses, chromatic filters, and detectors can be used so that each source of laser light can be separated from the others. In one embodiment, the beam splitter used in these embodiments is one that is capable of splitting the beam into multiple beams, rather than just two beams. In another embodiment, a series of beam splitters is used, each of which splits a beam into two beams, so that multiple beams can be obtained. A representative focused light scattering device is shown in Figure 1. A first laser (1) emits light at a first wavelength, and a second laser (2) emits light at a second wavelength. Both beams of light pass through a first beam splitter (3) and through a first focusing lens (4) before they enter into a flow cell (15). The flow cell includes a site (5) for hydrodynamic injection of the sample. As the platelets in the flow cell pass through the beams of light, the light is scattered as it hits the platelets. The scattered light passes through a circular spatial filter (6) and then through a first collimating lens (7). The light beam passes through a second beam splitter (16), which splits the light into two beams.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a beam splitter, as taught by Gabriel, between said light source, said sample holder being offset at an angle from a direction normal to a direction of propagation of said beam of light, in the device of Lo, in order to allow splitting a beam into two, as taught by Gabriel.

Response to Arguments
Applicant’s arguments, see page 7, filed 4/28/22, with respect to claim objections have been fully considered and are persuasive.  The objections of claims 19 and 20 has been withdrawn. 

Applicant’s arguments, see page 7, filed 4/28/22, with respect to the 112b rejections have been fully considered and are persuasive.  The 112b rejections of claims 19, 20, and 21 has been withdrawn. 

The examiner also notes that there is a claim interpretation (112f) included above which was previously noted in the last Office action. No remarks were provided in Applicant’s remarks filed 4/28/22 regarding the claim interpretation (112f).

Applicant's arguments, see pages 8-9, filed 4/28/22 have been fully considered but they are not persuasive. 

First, Applicant argues on page 9 that UV lamp is not disclosed. Applicant further argues how an Hg-arc lamp would be ineffective to detect nanometer particles
In response, the examiner notes that an Arc-lamp is taught by Lo. Lo teaches in [0034] For example, the light source 116 can include a laser, e.g., a semiconductor laser diode, or a Hg-arc lamp, among other light sources. The Hg-arc lamp would illuminate light in the UV range. 
Regarding the limitation “wherein said light source is selected to detect bio particles within the size range of 20-200nm”, applicant may specify how the light source detect bio particles. Typically a detector detects, and a light source provides light. Lo teaches that the device would be capable of detecting bio particles within the size range of 20-200 nm and a virus would be one example.)  This is from the teachings of Lo which state that [0047] For example, the physical characteristic of the particles in the determined image data can include a size of the particle (e.g., in at least two dimensions), a spatial feature or geometry of the particle (e.g., in at least two dimensions), a location and/or concentration of internal features or structures of the particle (e.g., in at least two dimensions), e.g., such as cellular organelles like the nucleus, mitochondria, or a parasitic substance (e.g., virus, toxin, or other non-native substance) in a cell. The examiner notes cells, as particles, are µm in diameter, a nucleus would be approximately 1-15 microns depending on the cell type or other factors etc., a virus would be approximately 20-250 nm. The examiner also notes that the claimed term “comprising” does not limit the device to detecting only particles within the range of 20-200 nm.

Second, Applicant argues on page 8 that the holder is not transparent.
In response, the examiner notes the microfluidic device would be in the light path and the microfluidic device would be transparent. Lo teaches [0034] As shown in the example of FIG. 1A, the optical system of the imaging flow cytometry system 100 is configured such that the optical source emitter 116 is operable to emit light at a dichroic mirror 112b that directs the light at an illumination area in the fluidic channel of the microfluidic device 101. 

				Additional Reference
The examiner notes an additional reference, Morrell (WO 2007/011854), was found on updating search. 
The prior art of Morrell (WO 2007/011854) teaches in Claim 1 A particle detector system, comprising: an outer housing having a sample cell area; a light source on one side of a sample cell area for sending a focused beam of light through the sample, whereby portions of the beam of light are scattered at various angles by particles of various sizes present in the sample area, and an unscattered portion of the beam of light remains unscattered; a beam blocking device on an opposite side of the sample cell area for blocking at least the portion of the unscattered portion of the beam of light and for limiting a range of particles measured; a first detector positioned in the light path after the beam blocking device for detecting a portion of forward scattered light, and producing an output including information on the number of forward scattered particles in the light path within a predetermined size range; a second detector on the light source side of the air sample cell for detecting a portion of backward scattered light, and producing an output including information on the number of backward scattered particles in the light path within a predetermined size range. Morrell teaches in claim 4 the light source emits ultraviolet radiation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798